I think the order appealed from was erroneous and should be reversed. From *Page 461 
the facts stated it appears that there had been three actions in the Circuit Court. For the sake of clearness, I state them in order: 1. An action by Henry Ward Goodlett against Queen V. Goodlett, his mother, and his brothers and sister, for partition. In this action the defendants answered and pleaded the plaintiff's incapacity to sue. 2. An action by Queen V. Goodlett and the other children against Henry Ward Goodlett, to have the defendant adjudged a lunatic. In this action Mr. Welborn, by leave of the Court, answered for the defendant, who was adjudged a lunatic, and O. Mills Goodlett was appointed his committee. 3. An action by Max H. Goodlett et al. against William J. Goodlett et al. for partition, the parties and the object of the action being the same as in action No. 1. This action proceeded to final judgment and the proceedings in partition were confirmed by the Court. After the plaintiff in action No. 1 was adjudged a lunatic the defendants were allowed to set up that adjudication by supplemental answer. Thereupon the master held and reported that all further proceedings in that action should be suspended until the committee of Henry Ward Goodlett should be substituted in his place. This report was confirmed, and thereby became the judgment of the Court. No steps were ever taken to make the substitution.
The motion, resulting in the order appealed from, was made in action No. 3, — the last partition suit, — and was for an order to set aside the judgment therein, on the ground that, at the time that action (No. 3) was commenced, another action (No. 1) was pending in the same Court, between the same parties, for the same cause. The relief granted was an order entitled in action No. 1 referring it to the master to take testimony and report whether Mr. Welborn is entitled to a fee (and, if so, how much?) for his services to plaintiff in that action, and also to take testimony and report what would be a reasonable fee for the services of Mr. Welborn for representing Henry Ward *Page 462 
Goodlett in action No. 2. It will be seen, therefore, that the relief granted was entirely different from that which the notice indicated would be asked for, and was granted by an order in an entirely different action.
There are several reasons why the order was erroneous. In the first place, it had been adjudged that all proceedings in the cause in which it was granted should be suspended until the committee of Henry Ward Goodlett should be substituted in his place in that action, and that had never been done. In the second place, the relief granted was entirely different from that asked for and in an entirely different action. The statute (Code Civil Procedure, sec. 403) requires that four days' notice of motions be given. The purpose of the requirement evidently was to enable parties to prepare to meet the issues raised by the notice of the motion. But if the grounds of the motion can be shifted, — as was done in this case, — from one thing to another, and from one action to another, the requirement of notice becomes a nullity. When parties appear and resist a motion the relief granted may vary somewhat from that asked for, but it should not be so entirely different as to take the opposite party by surprise. It should be at least similar, in some respects, to the relief sought. No notice was ever given to the committee of Henry Ward Goodlett that the relief granted would be asked for. Such notice is positively required by the Code and by the decisions of this Court.State v. Parker, 7 S.C. 235; Hubbard v. Camperdown,25 S.C. 496; Ex parte Appeler, 35 S.C. 419, 14 S.E. 931;State v. R.R. Co., 45 S.C. 465, 23 S.E. 380. In Dewalt
v. Kinard, 19 S.C. 286, this Court held that it was error to grant relief beyond the terms of the notice. True, in that case, it did not appear that the parties appeared and resisted the motion, but the relief granted was of the same nature as that prayed for. But in the case of Bollman v. Wamer,38 S.C. 464, 17 S.E. 223, it appears that the matter came up on a rule to show cause, issued by Judge Aldrich, the *Page 463 
return to which was heard by Judge Witherspoon. The parties appeared and contested the right to the relief sought by the rule. The Court held that, "under the decision of this Court, in Dewalt v. Kinard, 19 S.C. 286, this being a motion preliminary to the hearing on the merits, it would have been error in Judge Witherspoon to grant a larger relief than that within the scope of the limits fixed by the order of Judge Aldrich."
I do not think it can be said that the grounds stated in the exceptions were not relied upon by the appellant in the Circuit Court, and that the presiding Judge did not rule upon them. The most that can be said is that it does not appear that they were relied upon on circuit, or that the presiding Judge ruled upon them. But this is not material, because the grounds of appeal charge error of commission and not error of omission. If an appellant imputes to the Circuit Court error of omission, he should make it appear that the matter of which he complains was brought to the attention of the Court, but not so as to errors of commission. This point was expressly decided in Dewalt v.Kinard, supra, where the Court, at page 295, says: "The plaintiff, at the conclusion of his argument, takes the position that `this appeal cannot be sustained because none of the points involved were presented to or considered by the Court below.' If this position could be established, then it would follow that a party who, from any cause, was prevented from being heard in the Circuit Court, and presenting his views before that Court, could not be heard here, no matter what might be the errors in the judgment which he desired to appeal from. In this case the appellant has taken his exceptions to the judgment below in the manner prescribed by law, and upon such exceptions he has a right to be heard here, even though the points made by such exceptions were not made before the Circuit Court. What we are called upon to do is to review the judgment or order appealed from, and if the appellant, by exceptions properly *Page 464 
taken, is able to show any error therein, he is entitled to have such error corrected.
"This case differs from the case of Kaminer v. Hope,18 S.C. 561, in this respect: There the exceptions pointed only to errors of omission on the part of the Circuit Judge, while here the exceptions relate solely to errors of commission. They do not complain, as in Kaminer v. Hope, that the Circuit Judge overlooked or omitted any point which should have been considered, but they allege errors in deciding the points presented by the pleadings, and are, in fact, exceptions to the rulings of the Circuit Judge, taken in proper time and in proper form."
To prevent any misunderstanding, I will add that I have not considered the third and fourth exceptions, because I do not think the question presented by them properly arises, or that the Court is called upon to decide, on this appeal, what method of procedure Mr. Welborn should adopt to obtain compensation, which he alleges is due to him for his services, or what would be the proper mode of trial, — whether by the Court or by a jury, — of the issues which may be raised by his claim therefor.